DETAILED ACTION
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination doesn’t teach the limitation of  “receiving, from a configuration device of a submitting entity, a submission of a pictograph, a geographic indication corresponding to the pictograph, and an entity-specified criterion associated with availability of the pictograph, the entity-specified criterion being met when a user performs a scan on an item specified by the submitting entity; identifying the pictograph based on the current geolocation and the geographic indication; determining a satisfaction of the entity-specified criterion; based on the determined satisfaction of the entity-specified criterion, transmitting the pictograph to the user device for presentation on a user interface of the user device; receiving, from the user device, a request to transmit a user message that includes the pictograph; and causing transmission of the user message that includes the pictograph to a device of another user” in combination with the other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175